DETAILED ACTION
This office action is responsive to the amendment filed August 3, 2021. By that amendment, claims 1-4 and 8-10 were amended; claims 12-21 were canceled; and claims 113-115 were newly presented. Claims 1-11 and 113-115 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding objection to claim 1 was overcome by the amendment of August 3, 2021. 
The outstanding rejection of claims 1-11 under 35 USC 103 in view of Walch (US 2016/0256222 A1) and Hananouchi (US 2013/0018378 A1) is overcome. The same references will be used in rejecting the claims, though based on a different rationale, and use of Hananouchi as the base reference. The arguments of August 3, 2021, have been carefully considered, and will be addressed where they remain relevant to the newly presented rejection. 
The arguments, at p. 8, note that Walsh teaches a cylindrical housing 307 which examiner relied upon as a hub. The argument notes that this portion is not flush with the peripheral members. Examiner respectfully points to the teaching of Walsh that the housing 307 only extends above the upper surface of the hub 304 in some embodiments
The arguments at p. 8 note that fig. 3 of Hananouchi was previously referred to. The new rejection, necessitated by the amendment, will now rely upon the fig. 4 embodiment, which indeed does show flush upper portions, as now claimed. 
Examiner additionally wishes to discuss criticality of the ‘flush’ nature of the surfaces, as now claimed. It appears to the examiner that applicant only provides such feature as a matter of reducing the device’s profile and “minimize space needed to accommodate the guide” [0200]. It is examiner’s position that applicant has demonstrated many different structures which he has taught are all low profile in nature including configurations of at least figs. 20-27B which variously have flush arrangements as in fig. 24B, arrangements with a “proud” hub 806 as in fig. 23B, and a single low profile portion as in fig. 22A. It is unclear from the disclosure that any of these designs is more beneficial than another, or that any of these designs is for a particular purpose. Also, it is unclear that these modifications are other than discovery of ranges of sizes for use in particular patient anatomies. Examiner presumes that these differences are functionally equivalencies between different embodiments of a single invention, and requests originally filed disclosure to the contrary if this is not the case. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hananouchi et al. (US 2013/0018378 A1) in view of Walch (US 2016/0256222 A1).
Examiner takes the position that, as claimed, different portions of the claimed device, such as the central hub, the peripheral members, and the patient specific contact members, can be different portions or regions of a single structure. There are no particular structural requirements of these portions which prevent taking this interpretation. 
Regarding claim 1, Hananouchi teaches the claimed elements as discussed and demonstrated in the marked up figure. Hananouchi teaches a patient specific shoulder guide as at fig. 4A. The shoulder guide includes 
a central hub (central portion attached to center element 10); 
a plurality of peripheral members (at least three, facing left, right and down in the figure), each peripheral member being elongate with an inner end coupled with the central hub at the central portion 10 and an outer end located radially away from the central hub (see the marked up figure); and 
a plurality of patient specific contact members (distal ends of the peripheral members) each respectively coupled with the outer end of one of the plurality of peripheral locating members (see marked up figure); wherein 
one of the plurality of peripheral members (right member) includes a peripheral channel 6 therethrough configured to direct a peripheral guide pin into a scapula adjacent to a rim of the glenoid outside a central region of the glenoid as at fig. 4B [0103], and 

	Examiner is of the position that removal of the central extension 10 in Hananouchi does not defeat the purpose of permitting handling and rotation of the device since a user could still grasp the other extension 10 and the extended portion of 3 to accomplish that same goal. Therefore, removal of the central hub, suggested by Walch, is not taught against by Hananouchi. 
	Hananouchi does not teach a channel through the central hub, the channel being positioned and oriented to define an axis along which a central guide pin can be placed in a glenoid of a patient; or the central hub surface being flush with the surface of the patient specific contact members. 
	Walch teaches a shoulder guide as at fig. 8A including a central hub 306 with a channel therethrough. Walch teaches that the extended portion of 307 is optional as at [0084]: 
“Hub structure 304 can comprise a central port 306 comprising a cylindrical opening extending through the entire length of hub structure 304 and providing an opening through which a pin, depth-control pin, drill or boring device can be guided to create an opening, i.e. drill a hole, and/or place a guide pin in the glenoid face. As depicted in FIGS. 8A and 8B, central port 306 can in some embodiments comprise an extend portion that extends beyond the upper surface of hub structure 304 by virtue of cylindrical housing 307.” (Examiner’s emphasis)

	It would have been obvious to one with ordinary skill to place a central hub 306 (e.g. a cylindrical opening extending through the device) in place of the central extension 10 of Hananouchi [Wingdings font/0xE0] (Substitute channel 306 for extension 10 in Hananouchi). One would have done so in order to permit additional drilling and 


    PNG
    media_image1.png
    528
    833
    media_image1.png
    Greyscale

Regarding claims 2-7 and 11, the patient specific contact members are substantial negative of corresponding portions of the glenoid of the patient as seen at fig. 4B and [0030], and are taught being utilized in the claimed manner as in fig. 4B. One of the apertures 6 is positioned inside the rim, and the other is located inside the rim. 
Regarding claims 9 and 10, the left and right peripheral members (#1 and #2 in the marked up figure) are separated by an unobstructed region (up/into the page in the marked up figure) of at least 90 degrees. 
Allowable Subject Matter
Claims 8 and 113-115 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799